Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2022 has been entered.
Status of Claims
2.	Claims 1-4, 6-12, 21-25 and 29-32 are currently under examination wherein claim 1 has been amended and claims 29-32 have been newly added in applicant’s amendment filed on February 16, 2022. Claims 26-28 have been cancelled by the applicant in the same amendment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 3, 6, 7, 9, 10, 21-25 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medina et al. (US Pub. 2010/0291401 A1).
	With respect to claims 1, 3, 6, 7, 9, 10, 21-25 and 29-32, Medina et al. (‘401 A1) discloses a method for additive manufacturing an orthopedic device comprising forming an additive manufactured component from a biocompatible metal powder comprising a Ti-6Al-4V powder via laser sintering the powder to form a plurality of laser sintered layers that provide a shape for the component and melting the layers to melt only prescribed layer portions for the building component; heat treating the component to produce a heat treated component wherein the melting would read on the re-melting as claimed because there is no limitation of a first melting of the plurality of powder layers recited in the instant claims at all; the melting driven by a 3D-computer-aided design program comprises laser scanning the layers with alternating (X-Y) and multiple passes of a laser raster which would meet the scanning patterns of the laser raster and double scanning as claimed because Medina et al. (‘401 A1) at least suggests laser scanning the prescribed layer portions with a desired laser scanning pattern and a desired number of passes determined by the geometries and materials of the prescribed layer portions in order to melt the prescribed layer portions effectively; machining the heat treated component to form the orthopedic device; and grinding or mechanically dimpling a surface of the device to remove a surface layer and form a compressive stress layer on the device wherein a wall of the device has a variable thickness to vary a strength of the device; the component has a non-circular cross-sectional shape; and the heat treating comprises melting a plurality of un-sintered powders between sintered external and internal surfaces to remove the plurality of un-sintered powders (abstract, paragraphs [0002], [0007], [0008], [0011], [0014], [0016], [0063], [0074], [0082], [0084] and [0087]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 4, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Medina et al. (‘401 A1).
	The teachings of Medina et al. (‘401 A1) regarding claims 1, 3, 6, 7, 9, 10, 21-25 and 29-32 have been discussed above.
	With respect to claims 2 and 8, Medina et al. (‘401 A1) discloses that the heat treating comprises hot isostatic pressing (HIP) the component at about 1200oC (about 0.8 TM) in Ar at a pressure of 1000 bar (i.e. 100 MPa) and cooling the component at a cooling rate of 75oC (paragraph [0084]). The purging step as claimed in claim 8 is well-known in the art of HIP. The temperature and pressure disclosed by Medina et al. (‘401 A1) would be within the ranges as claimed in claims 2 and 8 respectively. The cooling rate disclosed by Medina et al. (‘401 A1) would be close to the highest cooling rate as claimed in claim 2. A prima facie case of obviousness exists. See MPEP 2144.05 I. Medina et al. (‘401 A1) does not specify the temperature and cooling rate as claimed in claim 8. However, it is well held that discovering an optimum value of a result-effective variable involves only routine skill in the art. In re Boesch, 617, F.2d 272, 205 USPQ 215 (CCPA 1980). In the instant case, the temperature and cooling rate are result effective variable, because they would directly affect the HIP results as disclosed by Medina et al. (‘401 A1) (paragraph [0084]). Therefore it would have been obvious to one skilled in the art to have optimized the temperature and cooling rate of Medina et al. (‘401 A1) in order to achieve desired HIP results. See MPEP 2144.05 II.
	With respect to claim 4, Medina et al. (‘401 A1) discloses that the orthopedic device includes orthopedic implants, femoral stems, tibial stems, femoral rods and combinations and modifications thereof (paragraph [0014]), at least suggesting the claimed intramedullary nail well known in the art of orthopedic implants.
	With respect to claim 11, Medina et al. (‘401 A1) discloses that a surface of the device is polished (paragraph [0087]). It would have been obvious to one skilled in the art to polish an inner surface of the orthopedic device of Medina et al. (‘401 A1) by a slurry honing polishing process as claimed with an expectation of success because the process is well-known in the art of orthopedic device.
	With respect to claim 12, Medina et al. (‘401 A1) discloses that various coatings can be applied to a surface of the device to improve bone compatibility, stability and ingrowth (paragraph [0061]). It would have been obvious to one skilled in the art to coat a surface of the orthopedic device of Medina et al. (‘401 A1) with an anti-microbial Ag coating well-known in the art of orthopedic device to provide an effective and sustainable anti-microbial effect with an expectation of success.
Response to Arguments
5.	The applicant’s arguments filed on February 16, 2022 have been fully considered but they are moot in light of the new ground of rejection above.

	
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/3/2022